UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6612


DANTE MARCELLOUS BROADWAY,

                Petitioner – Appellant,

          v.

DIRECTOR OF THE DEPARTMENT OF CORRECTIONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:13-cv-00065-LO-TCB)


Submitted:   September 13, 2013            Decided:   October 2, 2013


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dante Marcellous Broadway, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dante Marcellous Broadway seeks to appeal the district

court’s order dismissing without prejudice his 28 U.S.C. § 2254

(2006) petition for failure to either pay the filing fee or

return   an    in    forma     pauperis    application.          The    order    is    not

appealable      unless        a   circuit       justice    or     judge       issues     a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2006).

A   certificate       of      appealability       will    not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                  When the district court denies

relief   on    the    merits,     a   prisoner     satisfies      this    standard      by

demonstrating        that     reasonable        jurists   would       find     that    the

district      court’s      assessment     of    the   constitutional          claims    is

debatable     or     wrong.       Slack   v.     McDaniel,      529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                        Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Broadway has not made the requisite showing.                        Accordingly,

we deny Broadway’s motion for a certificate of appealability,

deny leave to proceed in forma pauperis, and dismiss the appeal.

                                            2
We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                     3